ACCEPTED
                                                                                                      12-15-00047-CV
                                                                                         TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                8/19/2015 10:46:02 AM
                                                                                                        CATHY LUSK
                                                                                                               CLERK

                              Cause No. 12-15-00047-CV
                            IN THE COURT OF APPEALS
                       FOR THE TWELFTH JUDICIAL DISTRICT      FILED IN
                                                       12th COURT OF APPEALS
                                  TYLER, TEXAS              TYLER, TEXAS
                                             8/19/2015 10:46:02 AM
                                                  CATHY S. LUSK
                                                      Clerk
===========================================================

                                        MARK J. HEALEY
                                         APPELLANT

                                                    V.

                                       EDWIN N. HEALEY
                                          APPELLEE


----------------------------------------------------------------------------------------------------
                                              --------

                    On Appeal from Severed Cause No. 2014C-0638
                  From the 3rd District Court, Henderson County, Texas
                      Honorable Mark Calhoon, Judge Presiding

----------------------------------------------------------------------------------------------------

      NOTICE OF APPEARANCE AND REQUEST FOR DOCUMENTS

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Steve Stark of the law firm of Stark & Groom, LLP, 110 E.

Corsicana Street, Athens, Texas 75751, and enters his appearance as attorney of

record for Mark J. Healey and requests copies of all documents filed.




Notice of Appearance, Mark J. Healey vs. Edwin N. Healey, No. 12-15-00047-CV                  Page 1
                                                 Respectfully submitted,

                                                 STARK & GROOM, LLP

                                                 Steve Stark
                                                 110 E. Corsicana St.
                                                 Athens, TX 75751
                                                 903-675-5691 Telephone
                                                 903-675-6454 Facsimile
                                                 stevestark@starkandgroom.com Email


                                                 /s/ Steve Stark
                                                 Steve Stark
                                                 State Bar No.: 19066000
                                                 Attorney for Mark J. Healey




                                CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served
upon all counsel of record via fax on this the 19, day of August, 2015.

Koy R. Killen                                    Via Fax: 817-447-0052
104 South Main Street
Burleson, Texas 76028

Paul C. Healey                                   Via email: phealey@eff-env.com
3309 Heather Hill
Garland, Texas 75044

                                                 /s/ Steve Stark
                                                 Steve Stark


Notice of Appearance, Mark J. Healey vs. Edwin N. Healey, No. 12-15-00047-CV          Page 2